Title: Robert Mills to Thomas Jefferson, 8 June 1812
From: Mills, Robert,Society of Artists of the United States
To: Jefferson, Thomas


          
            SIR, philadelphia, June 8th 1812. 
             IN conformity to a Resolution of the SOCIETY OF ARTISTS OF THE UNITED STATES, I have the honour to transmit you a Report of their Committee on the Rise, Progress, and Present State of the Society; together with a Catalogue of the original and other works in the Fine Arts now exhibiting at the Academy in this City.
            With respect, Sir, I salute you.ROBERT MILLS, Secretary.
          
          
            Permit me Sir in my private capacity to enquire after your health;—It has always afforded me pleasure to learn of your welfare, and I cannot at this time when an opportunity offers, refrain from repeating to you the assurances of my high respect, and grateful acknowledgements, and a sincere prayer for your present & future happiness—
            Robt Mills.
          
        